Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 1 of 42




                  EXHIBIT 1
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 2 of 42


                                                                    E-FILED
                                                                    8/5/2021 2:53 PM
                                                                    Clerk of Court
 1   Shaun Setareh (SBN 200514)
      shaun@setarehlaw.com                                          Superior Court of CA,
 2   William M. Pao(SBN 219846)                                     County of Santa Clara
      william@setarehlaw.com                                        21CV385234
 3   Nolan Nits(SBN 328904)                                         Reviewed By: R. Walker
      nolan@setarehlaw.com
 4   SETAREH LAW GROUP
     9665 Wilshire Boulevard, Suite 430
 5   Beverly Hills, California 90212
     Telephone (310) 888-7771
 6   Facsimile (310)888-0109

 7 Attorneys for Plaintiff JANICE GILMORE

 8

 9                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                              FOR THE COUNTY OF SANTA cIARA

11                                    UNLIMITED JURISDICTION

12

13 JANICE GILMORE,on behalf of herself and           Case No.   21CV385234
   all others similarly situated,
14                                                   CLASS ACTION
                   Plaintiff,
15                                                   COMPLAINT FOR:
           V.
16                                                  1. Failure to Provide Meal Periods(Lab. Code
   SAFE BOX LOGISTICS INC., a California               §§ 204, 223, 226.7, 512 and 1198);
17 corporation; FEDERAL EXPRESS                     2. Failure to Provide Rest Periods(Lab. Code
   CORPORATION,a Delaware corporation;                 §§ 204, 223, 226.7 and 1198);
18                                                  3. Failure to Pay Hourly Wages(Lab. Code §§
   FEDEX GROUND PACKAGE SYSTEM,
                                                       223, 510, 1194, 1194.2, 1197, 1997.1 and
19 INC., a Delaware corporation; FEDEX                 1 198);
   CORPORATION,a Delaware corporation;              4. Failure to Pay Vacation Wages(Lab. Code
20 and DOES 1 through 50, inclusive,                   § 227.3);
                                                    5. Failure to Pay Sick Time (Lab. Code §§ 246
21                Defendants.                          et seq.)
                                                    6. Failure to Indemnify (Lab. Code § 2802);
22                                                  7. Failure to Provide Accurate Written Wage
                                                       Statements (Lab. Code §§ 226(a));
23                                                  8. Failure to Timely Pay All Final Wages
                                                      (Lab. Code §§ 201, 202 and 203);
24                                                  9. Unfair Competition (Bus. & Prof. Code §§
                                                       1 7200 et seq.);
25
                                                     JURY TRIAL DEMANDED
26

27

28

                                          CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 3 of 42




             Plaintiff JANICE GILMORE ("Plaintiff"), on behalf of herself and all others similarly

 2 situated, complains and alleges as follows:

 3                                            INTRODUCTION

 4           I.     Plaintiff brings this class action against defendant SAFE BOX LOGISTICS INC., a

 5 California corporation ("SAFE BOX"); FEDERAL EXPRESS CORPORATION,a Delaware

 6 Corporation; FEDEX GROUND PACKAGE SYSTEM,INC., a Delaware corporation; FEDEX

 7 CORPORATION,a Delaware corporation (the foregoing three Federal Express Entities shall

 8 collectively be referred to as "FED-EX"); and DOES 1 through 50, inclusive,(collectively referred

 9 to as "Defendants")for alleged violations of the Labor Code. As set forth below, Plaintiff alleges

10 that Defendants have

11         (1)      failed to provide Plaintiff and all other similarly situated individuals with meal

12                  periods;

13         (2)      failed to provide them with rest periods;

14         (3)      failed to pay them premium wages for missed meal and/or rest periods;

15         (4)      failed to pay them premium wages for missed meal and/or rest periods at the regular

16                  rate of pay;

17         (5)      failed to pay them at least minimum wage for all hours worked;

18         (6)      failed to pay them overtime wages at the correct rate;

19         (7)      failed to pay them double time wages at the correct rate;

20         (8)      failed to pay them overtime and/or double time wages by failing to include all

21                  applicable remuneration in calculating the regular rate of pay;

22         (9)      failed to pay them for all vested vacation pay;

23         (10)     failed to reimburse them for all necessary business expenses;

24         (11)     failed to provide them with accurate written wage statements; and

25         (12)     failed to pay them all of their final wages following separation of employment.

26 Based on these alleged violations, Plaintiff now brings this representative action to recover unpaid

27 wages, restitution, statutory penalties, and related relief on behalf of herself and all others similarly

28 situated.

                                                        1
                                           CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 4 of 42




 1                                     JURISDICTION AND VENUE

 2          2.      This Court has subject matter jurisdiction to hear this case because the penalties sought

 3 by Plaintifffrom Defendants exceeds the minimal jurisdictional limits of the Superior Court of the

 4 State of California.

 5          3.      Venue is proper in Santa Clara pursuant to Code of Civil Procedure §§ 395(a)and

 6 395.5 in that liability arose there, because at least some ofthe transactions that are the subject matter

 7 ofthis Complaint occurred therein and/or each defendant is found, maintains offices, transacts

 8 business, and/or has an agent therein.

 9                                                 PARTIES

10          4.      Plaintiff is and was, and at all relevant times mentioned herein, an individual

11   residing in the State of California.

12          5.      Plaintiff is informed and believes, and thereupon alleges, that Defendant SAFE

13 BOX LOGISTICS INC. is, and at all relevant times mentioned herein, a California corporation

14 doing business in the State of California.

15          6.      Plaintiff is informed and believes, and thereupon alleges, that Defendant FEDERAL

16 EXPRESS CORPORATION is, and at all relevant times mentioned herein, a Delaware corporation

17 doing business in the State of California.

18          7.      Plaintiff is informed and believes, and thereupon alleges, that Defendant FEDEX

19 GROUND PACKAGE SYSTEM,INC. is, and at all relevant times mentioned herein, a Delaware

20 corporation doing business in the State of California.

21          8.      Plaintiff is informed and believes, and thereupon alleges, that Defendant FEDEX

22 CORPORATION is, and at all relevant times mentioned herein, a Delaware corporation doing

23 business in the State of California.

24          9.      Plaintiff is ignorant ofthe true names and capacities of the defendants sued herein as

25 DOES 1 through 50, inclusive, and therefore sues these defendants by such fictitious names.

26 Plaintiff will amend this Complaint to allege the true names and capacities ofthe DOE defendants

27 when ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of the

28 fictitiously named defendants are responsible in some manner for the occurrences, acts and

                                                       2
                                            CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 5 of 42




 1   omissions alleged herein and that Plaintiffs alleged damages were proximately caused by these

 2 defendants, and each of them. Plaintiff will amend this complaint to allege both the true names and

 3 capacities ofthe DOE defendants when ascertained.

 4          10.     Plaintiff is informed and believes, and thereupon alleges that, at all relevant times

 5 mentioned herein, some or all ofthe defendants were the representatives, agents, employees,

 6 partners, directors, associates,joint venturers,joint employers, principals, or co-participants of some

 7 or all of the other defendants, and, in doing the things alleged herein, were acting within the course

 8 and scope of such relationship and with the full knowledge, consent, and ratification by such other

 9 defendants.

10                                            CLASS ALLEGATIONS

11          1,1.   This action has been brought and may be maintained as a class action pursuant to

12 Code of Civil Procedure § 382, because there is a well-defined community of interest among the

13 persons who comprise the readily ascertainable classes defined below and because Plaintiff is

14 unaware of any difficulties likely to be encountered in managing this case as a class action.

15          1 2.   Relevant Time Period: The relevant time period is defined as the time period

16 beginning four years prior to the filing of this action until judgment is entered.

17          Hourly Employee Class: All persons employed by FED-EX, including but not
            limited to SAFE BOX and all other contractors and/or any third party companies in
18          California during the Relevant Time Period who drive and deliver packages.

19                 Meal Period Sub-Class: All Hourly Employee Class members who worked
                   in a shift in excess of five hours during the Relevant Time Period.
20
                   Rest Period Sub-Class: All Hourly Employee Class members who worked
21                 a shift of at least three and one-half (3.5) hours during the Relevant Time
                   Period.
22
                   Wage Statement Penalties Sub-Class: All Hourly Employee Class
23                 members employed by Defendants in California during the period beginning
                   one year before the filing of this action and ending when final judgment is
24                 entered.

25                 Waiting Time Penalties Sub-Class: All Hourly Employee Class members
                   who separated from their employment with Defendants during the period
26                 beginning three years before the filing of this action and ending when final
                   judgment is entered.
27
            UCL Sub-Class: All Hourly Employee Class members employed by Defendants in
28          California during the Relevant Time Period.

                                                      3
                                          CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 6 of 42




 1
            Expense Reimbursement Sub-Class: All Hourly Employee Class members in
 2          California who used their cell phone and/or had a uniform and/or purchased hand
            sanitizer and/or gloves, and/or masks and/or cleaning wipes during the Relevant Time
 3          Period.

 4          Vacation Pay Sub-Class: All Hourly Employee Class members who earned paid
            vacation days, including but not limited to, "Floating Holidays," without receiving
 5          compensation for each vested paid vacation day during the Relevant Time Period.

 6          Floating Holiday Sub-Class: All Hourly Employee Class members in California
            who were eligible to receive compensation for "floating holidays" during the Relevant
 7          Time Period.

 8
             1 3.    Reservation of Rights: Pursuant to Rule of Court 3.765(b), Plaintiff reserves the
 9
     right to amend or modify the class definitions with greater specificity by further division into sub-
10
     classes and/or by limitation to particular issues.
11
             1 4.    Numerositv: The class members are so numerous that the individual joinder of each
12
     individual class member is impractical. While Plaintiff does not currently know the exact number of
13
     class members, Plaintiff is informed and believes, and thereupon alleges, that the actual number
14
     exceeds the minimum required for numerosity under California law.
15
             15.     Commonality and Predominance: Common questions of law and fact exist as to all
16
     class members and predominate over any questions that affect only individual class members. These
17
     common questions include, but are not limited to:
18
               i.    Whether Defendants maintained a policy or practice offailing to provide employees
19
                     with their meal periods;
20
              ii.    Whether Defendants maintained a policy or practice offailing to provide employees
21
                     with their rest periods;
22
              iii.   Whether Defendants failed to pay premium wages to class members when they have
23
                     not been provided with required meal and/or rest periods;
24
              iv.    Whether Defendants failed to pay minimum and/or overtime wages to class members
25
                     as a result of policies that fail to provide meal periods in accordance with California
26
                     law;
27
               v.    Whether Defendants failed to pay minimum and/or overtime wages to class members
28

                                                          4
                                           CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 7 of 42




 1                  for all time worked;

 2           vi.    Whether Defendants used payroll formulas that systematically fail to account for

 3                  non-discretionary bonuses and/or other applicable remuneration when calculating

 4                  regular rates of pay for class members;

 5           vii.   Whether Defendants failed to pay overtime wages to class members as a result of

 6                  incorrectly calculating their regular rates of pay;

 7          viii.   Whether Defendants failed to pay premium wages to class members based on their

 8                  respective "regular rates of compensation" by not including commissions and/or

 9                  other applicable remuneration in calculating the rates at which those wages are paid;

10           ix.    Whether Defendants failed to provide proportionate accruals for vested vacation time

11                  for class members as required by California law;

12            x.    Whether Defendants subjected the vacation time and/or floating holidays they offer

13                  to class members to forfeiture;

14           xi.    Whether Defendants failed to reimburse class members for all necessary business

15                  expenses incurred during the discharge of their duties;

16          xii.    Whether Defendants failed to provide class members with accurate written wage

17                  statements as a result of providing them with written wage statements with

18                  inaccurate entries for, among other things, amounts of gross and net wages, and total

19                  hours worked;

20          xiii.   Whether Defendants applied policies or practices that result in late and/or incomplete

21                  final wage payments;

22          xiv.    Whether Defendants are liable to class members for waiting time penalties under

23                  Labor Code section 203;

24           xv.    Whether class members are entitled to restitution of money or property that

25                  Defendants may have acquired from them through unfair competition;

26          16.     Typicality: Plaintiff's claims are typical of the other class members' claims. Plaintiff

27 is informed and believes, and thereupon alleges, that Defendants have a policy or practice of failing

28 to comply with the Labor Code and Business and Professions Code as alleged in this Complaint.

                                                       5
                                           CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 8 of 42




 1          17.     Adequacy of Class Representative: Plaintiff is an adequate class representative in

 2 that she has no interests that are adverse to or otherwise conflict with the interests of absent class

 3 members and is dedicated to vigorously prosecuting this action on their behalf. Plaintiff will fairly

 4 and adequately represent and protect the interests ofthe other class members.

 5          1 8.    Adequacy of Class Counsel: Plaintiff's counsel are adequate class counsel in that

 6 they have no known conflicts of interest with Plaintiff or absent class members, are experienced in

 7 wage and hour class action litigation, and are dedicated to vigorously prosecuting this action on

 8 behalf of Plaintiff and absent class members.

 9          19.     Superiority: A class action is vastly superior to other available means for fair and

10 efficient adjudication of the class members' claims and would be beneficial to the parties and the

11   Court. Class action treatment will allow a number of similarly situated persons to prosecute their

12 common claims simultaneously and efficiently in a single forum without the unnecessary

1 3 duplication of effort and expense that numerous individual actions would entail. In addition, the

14 monetary amounts due to many individual class members are likely to be relatively small and would

15 thus make it difficult, if not impossible, for individual class members to both seek and obtain relief.

16 Moreover, a class action will serve an important public interest by permitting class members to

1 7 effectively pursue the recovery of monies owed to them. Further, a class action will prevent the

18 potential for inconsistent or contradictory judgments inherent in individual litigation.

19            GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

20          20.     Plaintiff worked for Defendants as an hourly, non-exempt employee from

21   approximately October 2019 through August 4, 2020.

22                                            Joint Employment

23          FEDERAL EXPRESS CORPORATION,and/or FEDEX CORPORATION,and/or FEDEX

24 GROUND PACKAGE SYSTEM,INC.(hereafter referred to collectively as "FedEx")contract with

25 approximately 5,000 different companies which handle FedEx Ground deliveries across the United

26 States and also in California. SAFE BOX LOGISTICS INC. is one of these many contractors.

27 FedEx jointly employed Gilmore with SAFE BOX LOGISTICS INC. FedEx similarly jointly

28 employs its Drivers with the thousands of other contractors through an interconnected business

                                                      6
                                          CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 9 of 42




 1   structure. Gilmore and aggrieved employees were paid by FedEx. During their employment

 2 Gilmore and aggrieved employees wore uniforms with the "FedEx" logo on them, as did Gilmore's

 3 managers and supervisors Terry, Will, and Angel [surnames unknown]. Gilmore and aggrieved

 4 employees' schedule and working hours were set by FedEx. The routes that Gilmore and aggrieved

 5 employees took delivering packages were controlled and created by FedEx. Gilmore worked

 6 primarily out of a warehouse in Roseville, California. The warehouse was owned and controlled by

 7 FedEx. The warehouse had signage indicating that it was a FedEx Warehouse. The truck that

 8 Gilmore and aggrieved employees drove was marked as a FedEx truck. A large FedEx logo

 9 appeared on the truck. The truck was supplied by FedEx. Gilmore and aggrieved employees were

10 provided with a scanner to collect information about packages and transmit that information to

11   FedEx. Gilmore and aggrieved employees were provided with a tablet that was preloaded with an

12 application to provide route directions and destinations. The application was a FedEx application.

13 Gilmore and aggrieved employees signed in through a FedEx application to begin scanning

14 packages and signed out of the FedEx application at the end of their workdays. Gilmore and

15 aggrieved employees were jointly employed by both SAFE BOX LOGISTICS INC. and FedEx.

16                                   Security Check and Off-the-Clock

17          21.     Plaintiff and the putative class were required to go through a security check at the

18 time of entering and leaving the premises on which they worked. The security check required

19 Plaintiff and the putative class to first wait in a general-purpose line where anyone who wanted to

20 enter the venue was required to go through a security screening. All delivery drivers would have to

21   go through the security checks so it would take between five(5)and fifteen (15) minutes on

22 average to complete.

23          22.    Plaintiff and the putative class were required to spend at least five (5)to fifteen (15)

24 minutes each time they went through the security check—time that was not paid by Defendants.

25          23.    Plaintiff and the putative class were required to go through the security check prior

26 to clocking in at the beginning of each work shift and were required to clock out first at the end of

27 each work shift prior to going through the security check.

28          24.     Based on the above, Defendants' security check practices have resulted in

                                                      7
                                          CLASS-ACTION COMPLAINT
          Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 10 of 42




 1   substantial amounts of time not recorded as hours worked therefore resulting in substantial

 2 amounts of wages not paid to Plaintiff and the putative class.

 3           25.     Additionally, Plaintiff and the putative class were required to secure their truck and

 4 get routes from management before clocking in. Plaintiff and the putative class were required to

 5 perform a comprehensive inspection of both the outside of their vehicle as well as all the packages

 6 inside before clocking in. Conducting this inspection at the beginning of the day could take a long

 7 time, and many times Plaintiff would not clock in until an hour after she arrived and began

 8 performing work duties.

 9          26.      Plaintiff and the putative class were likewise required to inspect their vehicles after

10 clocking out each evening. This was further time spent working that was not compensated to

11   Plaintiff and the putative class.

12          27.      As more specifically delineated herein below; Defendant's automatically deducted a

13 half hours pay whether or not a meal break was taken on each day. Plaintiff and the putative class

14 had this time automatically deducted despite not taking their full meal breaks or any meal break at

15 all.

16          28.     As a result of performing off-the-clock work that was directed, permitted, or

17 otherwise encouraged by Defendants, Plaintiff and the putative class should have been paid for this

18 time. Instead, Defendants only paid Plaintiff and the putative class based on the time they were

19 clocked in for their shifts and did not pay Plaintiff and the putative class for any of the time spent

20 working off-the-clock.

21          29.     Defendants knew or should have known that Plaintiff and the putative class were

22 performing work before and after their scheduled work shifts and failed to pay Plaintiff and the

23 putative class for these hours.

24          30.     Defendants were aware of this practice and directed, permitted, or otherwise

25 encouraged Plaintiff and the putative class to perform off-the-clock work.

26                                       Improper Rounding Practices

27          31.     Defendants utilize and utilized, at all relevant times herein, a rounding practice that

28 is not and was not "fair and neutral" and that results and resulted in a failure to pay employees over

                                                        8
                                           CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 11 of 42




 1    a period of time.

 2           32.     Plaintiff is informed and believes, and thereupon alleges, that Defendants have not,

 3 did not, and do not keep accurate records of actual hours worked by Plaintiff and the putative class.

 4 In the absence of records showing actual hours worked, Plaintiff and the putative class are unable to

 5 ascertain whether(1) Defendants' rounding practices comply with California law;(2) whether

 6 Defendants' rounding practices resulted over a period oftime, in failure to compensate Plaintiff and

 7 the putative class properly for all the time they actually worked; and (3) whether Plaintiff and the

 8 putative class were properly paid for all hours worked.

 9           33.     Moreover, Defendants utilized a rounding practice that required Plaintiff and the

10 putative class to round their start times to the next quarter hour. For example, if an employee was

11    scheduled to work at 7:00 a.m., that employee had a brief grace period to clock in for his or her

12 shift by that time. If this employee were to attempt to clock in after the expiration ofthe grace

1 3 period, the employee's start time would be rounded to the next quarter hour, which would be

14 7:15a.m., even though the employee commenced work at 7:09 a.m.

15                                           Missed Meal Periods

16           34.     During their employment with Defendants, Plaintiff and the putative class regularly

17 worked shifts of eight to twelve hours per day, without being afforded a meal break during the first

18 five hours, and/or a second meal break after ten hours, as required by California law. Defendants

19 had a policy of automatically deducting one half hour from Plaintiff's and the putative class's

20 paychecks, regardless of whether Plaintiff and the putative class received a meal period or not.
             35.     Plaintiff and the putative class were not provided with meal periods of at least thirty
21
     (30) minutes for each five(5) hour work period due to(1) Defendants' policy of not scheduling
22
      each meal period as part of each work shift;(2)chronically understaffing each work shift with not
23
      enough workers;(3) imposing so much work on each employee such that it made it unlikely that an
24
      employee would be able to take their breaks if they wanted to finish their work on time; and (4) no
25
     formal written meal and rest period policy that encouraged employees to take their meal and rest
26
      periods.
27
             36.     As a result of Defendants' policy, Plaintiff and the putative class were regularly not
28

                                                       9
                                           CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 12 of 42




 1   provided with uninterrupted meal periods of at least thirty (30) minutes for each five(5) hours

 2 worked due to complying with Defendants' productivity requirements that required Plaintiff and

 3 the putative class to work through their meal periods in order to complete their assignments on

 4 time.

 5          37.     Plaintiff and the putative class were required to text their managing supervisor when

 6 they were taking lunch. Management would then unilaterally deduct one half hour from their

 7 clocked-in hours to reflect a meal period. However, Plaintiff's manager Angel [surname unknown]

 8 would almost always call to interrupt plaintiff's meal period with pressing work tasks and/or to

 9 give instructions. Plaintiff and the putative class were instructed not to leave their truck and were

10 required to stay at their workstation and otherwise not exercise their right to be relieved of work

11   obligations while they took their meal period. Especially during the coronavirus pandemic,

1 2 delivery drivers were given extremely high volumes of packages to deliver to Americans largely

1 3 confined indoors. Defendants' management frequently gave Plaintiff and the putative class more

14 destinations and work during their meal periods with the expectation that they drop what they are

15 doing and immediately attend to their work duties despite Defendants auto deducting one half hour

16          38.     At least twice a week, Plaintiff was given such a large amount of work that she

17 knew she would fall too far behind if she took a lunch period, so she was unable to if she had any

18 hope of staying on schedule.

19                                          Missed Rest Periods

20          39.    Plaintiff and the putative class were not provided with rest periods of at least ten

21 (10) minutes for each four(4) hour work period, or major fraction thereof, due to(1) Defendants'

22 policy of not scheduling each rest period as part of each work shift;(2)chronically understaffing

23 each work shift with not enough workers;(3) imposing so much work on each employee such that

24 it made it unlikely that an employee would be able to take their breaks if they wanted to finish their

25 work on time; and (4) no formal written meal and rest period policy that encouraged employees to

26 take their meal and rest periods.

27          40.    On many occasions, plaintiff and the putative class were only provided with one rest

28 break. Plaintiff and the putative class never had their rest periods recorded or scheduled, they were

                                                      10
                                          CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 13 of 42




 1   instructed to text their manager when they were on a rest break; however, they were almost never

 2 afforded time to rest and were frequently interrupted if they did text their manager to take a rest

 3 break.

 4          41.    As a result of Defendants' policy, Plaintiff and the putative class were regularly not

 5 provided with uninterrupted rest periods of at least ten (10) minutes for each four(4) hours worked

 6 due to complying with Defendants' productivity requirements that required Plaintiff and the

 7 putative class to work through their rest periods in order to complete their assignments on time.

 8                                              Vacation Pay

 9          42.    Plaintiff and the putative class accrued vacation wages during their employment with

10 Defendants.

11          43.    Vacation wages are considered a form of wages under Labor Code § 200. Vested

,12 vacation pay and other similar forms of paid time off earned based on labor performed are

1 3 considered wages that cannot be subject to forfeiture without compensation for forfeited days at the

14 applicable rates required by law.

15          44.    At all relevant times, Defendants maintained policies that provide for the unlawful

16 forfeiture of vested vacation pay in violation of Labor Code § 227.3 and Suastez v. Plastic Dress-

1 7 Up Co.,(1982) 31 Cal. 3d 774.

18          45.    Plaintiff and the putative class are entitled to vacation accrued during their

19 employment with Defendants. Upon termination, Plaintiff and the putative class were not paid all

20 accrued vacation pay.

21                                            Expense Reimbursement

22          46.    Plaintiff and the putative class members were required to utilize their own personal

23 cell phones to perform their job duties.

24          47.    Plaintiff and the putative class members were not reimbursed for business expenses

25 incurred in frequently using their cell phones to navigate when the tablet they were provided did not

26 function, to contact management and communicate pertinent information regarding their work

27 obligations. Furthermore, Plaintiff and the putative class members were required to mark packages

28 and purchase their own markers. During the heightened health safety precautions adopted during the

                                                     11
                                         CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 14 of 42




 1   coronavirus pandemic, Defendants lacked protective supplies such as hand sanitizer, cleaning

 2 wipes, masks and gloves. Plaintiff and the putative class supplied their own cleaning and

 3 precautionary sanitary equipment in order to safely do their job and were not reimbursed by

 4 defendants.

 5          48.    Plaintiff and the putative class were provided with a work uniform which they were

 6 instructed to wear. Plaintiff and the putative class were forced to maintain their uniform themselves

 7 and would regularly wash their uniform to keep it presentable for the employer's benefit. Plaintiff's

 8 uniform was too large because she was provided with a male uniform that would constantly fall off

 9 during her work shift. Plaintiff purchased her own uniform and was not reimbursed for the cost.

10          49.    In addition, Plaintiff and the putative class members were not paid at least two times

11   the minimum wage for all hours worked.

12          50.    Defendants failed to reimburse Plaintiff and the putative class for such necessary

1 3 business expenses incurred by them.

14                                           Wage Statements

15          51.    Plaintiff and the putative class were not provided with accurate wage statements as

16 mandated by law pursuant to Labor Code § 226.

17          52.    Defendants failed to comply with Labor Code 0167 226(a)(1) as "gross wages

18 earned" were not accurately reflected in that all hours worked, including overtime, were not

19 included.

20          53.    Defendants failed to comply with Labor Code section 226(a)(2) as "total hours

21   worked by the employee" were not accurately reflected in that all hours worked, including

22 overtime, were not included.

23          54.    Defendants failed to comply with Labor Code section 226(a)(4) as "all deductions"

24 were not accurately reflected in that deductions, even "aggregated and shown as one item," were not

25 included.

26          55.    Defendants failed to comply with Labor Code section 226(a)(5) as "net wages

27 earned" were not accurately reflected in that all hours worked, including overtime, were not

28 included.

                                                    12
                                         CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 15 of 42




 I             56.   Defendants failed to comply with Labor Code section 226(a)(6) as "the inclusive

 2 dates of the period for which the employee is paid" were not included.

 3             57.   Defendants failed to comply with Labor Code section 226(a)(7) as "the name of the

 4 employee and only the last four digits of his or her social security number or an employee

 5 identification number other than a social security number" were not accurately reflected in that an

 6 employee identification number or the last four digits of her social security number were not

 7 included.

 8             58.   Defendants failed to comply with Labor Code section 226(a)(9) as "all applicable

 9 hourly rates in effect during the pay period and the corresponding number of hours worked at each

10 hourly rate by the employee" were not accurately reflected in that all hours worked, including

11   overtime, were not included.

12             59.   Additionally, Plaintiff was paid at a rate of one dollar per hour and credited with

13 206.64 hours worked for the pay period beginning January 21, 2020 and ending February 3, 2020.

14 This is and was clearly erroneous. Defendants systematically provided erroneous wage statements,

15 resulting in substantial underpayment of wages earned by Plaintiff and the putative class.

16                                       FIRST CAUSE OF ACTION

17                              FAILURE TO PROVIDE MEAL PERIODS

18                             (Lab. Code §§ 204,223,226.7,512 and 1198)

19                                 (Plaintiff and Meal Period Sub-Class)

20             60.   Plaintiff incorporates by reference the preceding paragraphs as if fully alleged

21   herein.

22             61.   At all relevant times, Plaintiff and the Meal Period Sub-Class members have been

23 non-exempt employees of Defendants entitled to the full meal period protections of both the Labor

24 Code and the applicable Industrial Welfare Commission Wage Order("Wage Order").

25             62.   Labor Code § 512 and § 11 of the applicable Wage Order impose an affirmative

26 obligation on employers to provide non-exempt employees with uninterrupted, duty-free meal

27 periods of at least thirty minutes for each work period of five hours, and to provide them with two

28 uninterrupted, duty-free meal periods of at least thirty minutes for each work period of ten hours.

                                                       13
                                           CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 16 of 42




 1          63.    Labor Code § 226.7 and § 11 of the applicable Wage Order both prohibit employers

 2 from requiring employees to work during required meal periods and require employers to pay non-

 3 exempt employees an hour of premium wages on each workday that the employee is not provided

 4 with the required meal period.

 5          64.    Compensation for missed meal periods constitutes wages within the meaning of

 6 Labor Code § 200.

 7          65.    Labor Code § 1198 makes it unlawful to employ a person under conditions that

 8 violate the applicable Wage Order.

 9          66.    Section 11 of the applicable Wage Order states:

10                 "No employer shall employ any person for a work period of more than five(5)
                   hours without a meal period of not less than 30 minutes, except that when a
11                 work period of not more than six (6) hours will complete the day's work the
                   meal period may be waived by mutual consent of the employer and employee.
12                 Unless the employee is relieved of all duty during a 30 minute meal period, the
                   meal period shall be considered an 'on duty' meal period and counted as time
13                 worked. An 'on duty' meal period shall be permitted only when the nature of
                   the work prevents an employee from being relieved of all duty and when by
14                 written agreement between the parties an on-the-job paid meal period is agreed
                   to. The written agreement shall state that the employee may,in writing, revoke
15                 the agreement at any time."

16          67.    At all relevant times, Plaintiff was not subject to a valid on-duty meal period

17 agreement. Plaintiff is informed and believes that, at all relevant times, Meal Period Sub-Class

18 members were not subject to valid on-duty meal period agreements with Defendants.

19         68.     Plaintiff alleges that, at all relevant times during the applicable limitations period,

20 Defendants maintained a policy or practice of not providing Plaintiff and members ofthe Meal

21 Period Sub-Class with uninterrupted, duty-free meal periods for at least thirty (30) minutes for

22 each five(5) hour work period, as required by Labor Code § 512 and the applicable Wage Order.

23         69.     Plaintiff alleges that, at all relevant times during the applicable limitations period,

24 Defendants maintained a policy or practice offailing to pay premium wages to Meal Period Sub-

25 Class members when they worked five(5) hours without clocking out for any meal period.

26          70.    Plaintiff alleges that, at all relevant times during the applicable limitations period,

27 Defendants maintained a policy or practice of automatically deducting one half hour for a meal

28 period from the paychecks of Meal Period Sub-Class members on each day they worked,

                                                      14
                                         CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 17 of 42




 1   regardless of whether or not they were able to take an uninterrupted, duty-free meal period.

 2           71.      Moreover, Defendants' written policies do not provide that employees must take

 3 their first meal period before the end of the fifth hour of work, that employees are entitled to a

 4 second meal period if they work a shift of over ten hours, or that the second meal period must

 5 commence before the end ofthe tenth hour of work, unless waived.

 6           72.      At all relevant times, Defendants failed to pay Plaintiff and the Meal Period Sub-

 7 Class members additional premium wages, and/or were not paid premium wages at the employees'

 8 regular rates of pay when required meal periods were not provided.

 9           73.      Pursuant to Labor Code §§ 204, 218.6 and 226.7, Plaintiff, on behalf of herself and

10 the Meal Period Sub-Class members, seek to recover unpaid premium wages, interest thereon, and

11   costs of suit.

12           74.      Pursuant to Labor Code § 1194, Code of Civil Procedure § 1021.5, the substantial

1 3 benefit doctrine, and/or the common fund doctrine, Plaintiff, on behalf of herself and the Meal

14 Period Sub-Class members, seeks to recover reasonable attorneys' fees.

15                                      SECOND CAUSE OF ACTION

16                                FAILURE TO PROVIDE REST PERIODS

17                                 (Lab. Code §§ 204,223,226.7 and 1198)

18                                  (Plaintiff and Rest Period Sub-Class)

19           75.      Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

20           76.      At all relevant times, Plaintiff and the Rest Period Sub-Class members have been

21   non-exempt employees of Defendants entitled to the full rest period protections of both the Labor

22 Code and the applicable Wage Order.

23          77.       Section 12 of the applicable Wage Order imposes an affirmative obligation on

24 employers to permit and authorize employees to take required rest periods at a rate of no less than

25 ten minutes of net rest time for each four-hour work period, or major fraction thereof, that must be

26 in the middle of each work period insofar as practicable.

27          78.       Labor Code § 226.7 and § 12 of the applicable Wage Order both prohibit employers

28 from requiring employees to work during required rest periods and require employers to pay non-

                                                        15
                                            CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 18 of 42




 1   exempt employees an hour of premium wages at the employees' regular rates of pay, on each

 2 workday that the employee is not provided with the required rest period(s).

 3          79.     Compensation for missed rest periods constitutes wages within the meaning of Labor

 4 Code § 200.

 5          80.     Labor Code § 1198 makes it unlawful to employ a person under conditions that

 6 violate the Wage Order.

 7          81.     Plaintiff alleges that, at all relevant times during the applicable limitations period,

 8 Defendants maintained a policy or practice of not providing members ofthe Rest Period Sub-Class

 9 with net rest period of at least ten minutes for each four-hour work period, or major fraction thereof,

10 as required by the applicable Wage Order.

11          82.     At all relevant times, Defendants failed to pay Plaintiff and the Rest Period Sub-

12 Class members additional premium wages when required rest periods were not provided.

13          83.     Specifically, Defendants written policies do not provide that employees may take a

14 rest period for each four hours worked, or major fraction thereof, nor that rest periods should be

1 5 taken in the middle of each work period insofar as practicable.

16          84.     Pursuant to Labor Code §§ 204, 218.6 and 226.7, Plaintiff, on behalf of herself and

17 Rest Period Sub-Class members, seeks to recover unpaid premium wages, interest thereon, and

18 costs of suit.

19          85.     Pursuant to Labor Code § 1194, Code of Civil Procedure § 1021.5, the substantial

20 benefit doctrine, and/or the common fund doctrine, Plaintiff, on behalf of herself and Rest Period

21   Sub-Class members, seeks to recover reasonable attorneys' fees.

22                                      THIRD CAUSE OF ACTION

23                     FAILURE TO PAY HOURLY AND OVERTIME WAGES

24                            (Lab. Code §§ 223,510, 1194, 1197 and 1198)

25                                (Plaintiff and Hourly Employee Class)

26          86.     Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

27          87.     At all relevant times, Plaintiff and Hourly Employee Class members are or have

28 been non-exempt employees of Defendants entitled to the full protections of the Labor Code and the

                                                       16
                                          CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 19 of 42




 I   applicable Wage Order.

 2           88.    Section 2 of the applicable Wage Order defines "hours worked" as "the time during

 3 which an employee is subject to the control of the employer, and includes all the time the employee

 4 is suffered or permitted to work, whether or not required to do so."

 5           89.    Section 4 of the applicable Wage Order requires an employer to pay non-exempt

 6 employees at least the minimum wage set forth therein for all hours worked, which consists of all

 7 hours that an employer has actual or constructive knowledge that employees are working.

 8           90.    Labor Code § 1194 invalidates any agreement between an employer and an

 9 employee to work for less than the minimum or overtime wage required under the applicable Wage

10 Order.

11           91.   Labor Code § 1194.2 entitles non-exempt employees to recover liquidated damages

12 in amounts equal to the amounts of unpaid minimum wages and interest thereon in addition to the

1 3 underlying unpaid minimum wages and interest thereon.

14           92.   Labor Code § 1197 makes it unlawful for an employer to pay an employee less than

1 5 the minimum wage required under the applicable Wage Order for all hours worked during a payroll

16 period.

17           93.   Labor Code § 1197.1 provides that it is unlawful for any employer or any other

1 8 person acting either individually or as an officer, agent, or employee of another person to pay an

19 employee, or cause an employee to be paid, less than the applicable minimum wage.

20           94.   Labor Code § 1198 makes it unlawful for employers to employ employees under

21   conditions that violate the applicable Wage Order.

22           95.   Labor Code § 204 requires employers to pay non-exempt employees their earned

23 wages for the normal work period at least twice during each calendar month on days the employer

24 designates in advance and to pay non-exempt employees their earned wages for labor performed in

25 excess of the normal work period by no later than the next regular payday.

26          96.    Labor Code § 223 makes it unlawful for employers to pay their employees lower

27 wages than required by contract or statute while purporting to pay them legal wages.

28          97.    Labor Code § 510 and § 3 ofthe applicable Wage Order require employers to pay

                                                     17
                                         CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 20 of 42




  I   non-exempt employees overtime wages of no less than one and one-half times the employees'

 2 respective regular rates of pay for all hours worked in excess of eight hours in one workday, all

 3 hours worked in excess offorty hours in one workweek, and for the first eight hours worked on the

 4 seventh consecutive day of one workweek.

 5           98.     Labor Code § 510 and § 3 of the applicable Wage Order also require employers to

 6 pay non-exempt employees overtime wages of no less than two times the employees' respective

 7 regular rates of pay for all hours worked in excess of twelve hours in one workday and for all hours

 8 worked in excess of eight hours on a seventh consecutive workday during the workweek.

 9           99.     Plaintiff is informed and believes that, at all relevant times, Defendants have applied

10 centrally devised policies and practices to her and Hourly Employee Class members with respect

11    to working conditions and compensation arrangements.

12           100.    At all relevant times, Defendants failed to pay hourly wages to Plaintiff and Hourly

13 Employee Class members for all time worked, including but not limited to, overtime hours at

14 statutory and/or agreed rates.

15           101.    At all relevant times during the applicable limitations period, Defendants maintained

16 a policy or practice of automatically deducting one half hour from Plaintiff's timecard on every

17 workday for a meal period, regardless of whether or not Plaintiff was provided with a meal period.

18           1 02.   Plaintiff is informed and believes that, at all relevant times during the applicable

19 limitations period, Defendants maintained a policy or practice of automatically deducting one half

20 hour from Hourly Employee Class members' timecard on every workday for a meal period,

21    regardless of whether or not Hourly Employee Class members were provided with a meal period.

22           103.    As a result of Defendants' policy or practice of automatically deducting one half

23 hour from employees' timecards for every workday for a meal period, Plaintiff and Hourly

24 Employee Class members were required to perform off-the-clock work that Defendants either

25 knew or should have known they were working.

26           104.    At all relevant times, Defendants failed to pay hourly wages to Plaintiff for all time

27 worked, including but not limited to, overtime wages at statutory and/or agreed rates by suffering or

28 permitting her to work during unpaid meal periods and/or failing to properly pay Plaintiff for all

                                                       18
                                           CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 21 of 42




 1   overtime hours worked.

 2          105.    Plaintiff is informed and believes that, at all relevant times during the applicable

 3 limitations period, Defendants maintained a policy or practice of not paying hourly wages to

 4 Hourly Employee Class members for all time worked, including but not limited to, overtime hours

 5 at statutory and/or agreed rates by suffering or permitting them to work during unpaid meal periods.

 6          106.    Section 9 of the applicable Wage Order states:

 7                  "When uniforms are required by the employer to be worn by the employee as
                    a condition of employment, such uniforms shall be provided and maintained
 8                  by the employer. The term 'uniform' includes wearing apparel and
                    accessories of distinctive design or color."
 9
            107.    If the employer does not choose to maintain employees' uniforms itself where it is
10
     required to do so, the Division of Labor Standards Enforcement("DLSE")takes the position that
11
     the employer may pay each affected employee a weekly maintenance allowance of an hour's pay at
12
     the state minimum wage rate in lieu of maintaining the uniforms, assuming that an hour is a realistic
13
     estimate of the time involved in maintaining the uniform.
14
            108.    At all relevant times during the applicable limitations period, and in violation of the
15
     above-referenced sections ofthe Labor Code and the applicable Wage Order, Defendants failed to
16
     compensate Plaintiff with minimum and/or overtime wages for all hours she worked as a result of
17
     its failure to maintain employee uniforms or pay her a weekly maintenance allowance.
18
            109.    Plaintiff is informed and believes that, at all relevant times and in violation of the
19
     above-referenced sections ofthe Labor Code and the applicable Wage Order, Defendants failed to
20
     compensate Hourly Employee Class members with minimum and/or overtime wages for all hours
21
     they worked as a result of its failures to maintain employee uniforms or pay them a weekly
22
     maintenance allowance.
23
            1 10.   During the relevant time period, Defendants failed to pay Plaintiff and Hourly
24
     Employee Class members all earned wages every pay period at the correct rates, including
25
     overtime rates, because Defendants directed, permitted, or otherwise encouraged Plaintiff and
26
     Hourly Employee Class members to perform off-the-clock work.
27
            1 11.   As a result of Defendants' unlawful conduct, Plaintiff and Hourly Employee Class
28

                                                       19
                                          CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 22 of 42




  1   members have suffered damages in an amount subject to proof, to the extent they were not paid the

 2 full amount of wages earned during each pay period during the applicable limitations period,

 3 including overtime wages.

 4           1 12.   Pursuant to Labor Code §§ 204, 218.6, 223, 510, 1194 and 1194.2, Plaintiff, on

 5 behalf of herself and Hourly Employee Class members, seeks to recover unpaid straight time and

 6 overtime wages, interest thereon, and costs of suit.

 7           1 13.   Pursuant to Labor Code § 1194, Code of Civil Procedure § 1021.5, the substantial

 8 benefit doctrine, and/or the common fund doctrine, Plaintiff, on behalf of herself and Hourly

 9 Employee Class members, seeks to recover reasonable attorneys' fees.

10                                     FOURTH CAUSE OF ACTION

11                               FAILURE TO PAY VACATION WAGES

12                                           (Lab. Code § 227.3)

13                                 (Plaintiff and Vacation Pay Sub-Class)

14           1 14.   Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

15           1 15.   California Labor Code section 227.3 provides:

16          Unless otherwise provided by a collective-bargaining agreement, whenever a contract
            of employment or employer policy provides for paid vacations, and an employee is
17          terminated without having taken off his vested vacation time, all vested vacation shall
            be paid to him as wages at his final rate in accordance with such contract of
18          employment or employer policy respecting eligibility or time served; provided,
            however, that an employment contract or employer policy shall not provide for
19          forfeiture of vested vacation time upon termination. The Labor Commissioner or a
            designated representative, in the resolution of any dispute with regard to vested
20          vacation time, shall apply the principles of equity and fairness.

21           1 16.   At all relevant times during the applicable limitations period, Plaintiff and members

22 of the Vacation Pay Sub-Class accrued vacation time during their employment with Defendants.

23           1 17.   As a result of Defendants' reimbursement policies and practices, Plaintiff is

24 informed and believes and thereon alleges that Defendants failed to reimburse her and Vacation

25 Pay Sub-Class members for all accrued vacation wages.

26           1 18.   By reason of the above, Plaintiff and the members of the Vacation Pay Sub-Class

27 are entitled to restitution for all unpaid amounts due and owing to within four years(4)of the date

28 of the filing of the original Complaint until the date of entry ofjudgment.

                                                      20
                                           CLASS-ACTION COMPLAINT
           Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 23 of 42




 1            119.    Plaintiff, on behalf of herself and the members of the Vacation Pay Sub-Class,

 2 seeks interest thereon pursuant to California Labor Code section 218.6, costs pursuant to California

 3 Labor Code section 218.6, and reasonable attorneys' fees pursuant to California Code of Civil

 4 Procedure section 1021.5.

 5                                        FIFTH CAUSE OF ACTION

 6                                   FAILURE TO PROVIDE SICK PAY

 7                                        (Lab. Code §§ 245, et seq.)

 8                                    (Plaintiff and Sick Pay Sub-Class)

 9            1 20.   Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

10            121.    Labor Code section 246(a)(1) states in pertinent part:
             An employee who,on or after July 1, 2015, works in California for the same employer
11           for 30 or more days within a year from the commencement of employment is entitled
             to paid sick days as specified in this section.
12
              122.    Labor Code section 246(b)(1) states in pertinent part:
13
             An employee shall accrue paid sick days at the rate of not less than one hour per every
14           30 hours worked, beginning at the commencement of employment or the operate date
             ofthis article, whichever is later, subject to the use and accrual limitations set forth in
15           this section.

16            1 23.   Plaintiff is informed and believes and thereon alleges that, at all relevant

17 times, Defendants have maintained a policy and practice of not paying Sick Pay Sub-Class

18 members paid sick days as required by Labor Code § 245, et sequitur during their employment
     when Sick Pay Sub-Class members were out due to covered reasons.
19
              124.    By reason ofthe above, Plaintiff and the members of the Sick Pay Sub-Class are
20
     entitled to restitution for all unpaid amounts due and owing to within four years(4)of the date of
21
     the filing of the Complaint until the date of entry ofjudgment.
22
             1 25.    Pursuant to Labor Code § 1194, Code of Civil Procedure § 1021.5, the
23
     substantial benefit doctrine, and/or the common fund doctrine, Plaintiff, on behalf of herself and
24
     Sick Pay Sub-Class members, seeks to recover reasonable attorneys' fees.
25
     ///
26
     ///
27
     /II
28

                                                        21
                                            CLASS-ACTION COMPLAINT
           Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 24 of 42




 1   ///

 2                                        SIXTH CAUSE OF ACTION

 3                                        FAILURE TO INDEMNIFY

 4                                            (Lab. Code § 2802)

 5                           (Plaintiff and Expense Reimbursement Sub-Class)

 6            1 26.   Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

 7            127.    Labor Code section 2802(a) states:

 8            An employer shall indemnify his or her employee for all necessary expenditures or
              losses incurred by the employee in direct consequence of the discharge of his or her
 9            duties, or of his or her obedience to the directions of the employer, even though
              unlawful, unless the employee, at the time of obeying the directions, believed them to
10            be unlawful.

11            1 28.   At all relevant times during the applicable limitations period, Plaintiff and the

12 Expense Reimbursement Sub-Class members incurred necessary business-related expenses and

1 3 costs, including but not limited to, frequent use of their personal cell phones to contact management

14 and the costs of maintaining their uniform in presentable condition.

15            1 29.   Plaintiff is informed and believes and thereupon alleges that the reimbursement paid

16 by Defendants was insufficient to indemnify Plaintiff for all necessary expenses incurred in the

1 7 discharge of their duties.

18            1 30.   Plaintiff is informed and believes and thereupon alleges that the reimbursement paid

19 by Defendants was insufficient to indemnify Expense Reimbursement Sub-Class members for all

20 necessary business expenses incurred in the discharge of their duties.

21            1 31.   Pursuant to Labor Code § 452, an employer is authorized to prescribe the weight,

22 color, quality, texture, style, form, and make of uniforms required to be worn by their employees.

23            1 32.   Section 9 of the applicable Wage Order states:

24           When uniforms are required by the employer to be worn by the employee as a
             condition of employment, such uniforms shall be provided and maintained by the
25           employer. The term 'uniform' includes wearing apparel and accessories of distinctive
             design or color.
26
              1 33.   At all relevant times during the applicable limitations period, Defendants required
27
     Plaintiff and the Expense Reimbursement Sub-Class members to pay for expenses and/or losses
28

                                                        22
                                            CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 25 of 42




 1   caused by Defendants' want of ordinary care. Defendants failed to indemnify Plaintiff and Expense

 2 Reimbursement Sub-Class members for all such expenditures.

 3          134.    At all relevant times during the applicable limitations period, Defendants required

 4 Plaintiff and Expense Reimbursement Sub-Class members to purchase and maintain uniforms and

 5 apparel unique to Defendants at Plaintiff's and Expense Reimbursement Sub-Class members'

 6 expense. Defendants failed to indemnify Plaintiff and Expense Reimbursement Sub-Class

 7 members for all such expenditures.

 8          1 35.   Plaintiff is informed and believes that, during the applicable limitations period,

 9 Defendants maintained a policy or practice of not reimbursing Plaintiff and Expense

10 Reimbursement Sub-Class members for all necessary business expenses.

11          136.    Accordingly, Plaintiff and Expense Reimbursement Sub-Class members are

12 entitled to restitution for all unpaid amounts due and owing within four years of the date of the

13 filing ofthe original Complaint and until the date of entry ofjudgment.

14          1 37.   Plaintiff, on behalf of herself, and Expense Reimbursement Sub-Class members,

15 seeks interest thereon and costs pursuant to Labor Code § 218.6 and reasonable attorneys' fees

16 pursuant to Code of Civil Procedure § 1021.5.

17                                   SEVENTH CAUSE OF ACTION

18            FAILURE TO PROVIDE ACCURATE WRITTEN WAGE STATEMENTS

19                                           (Lab. Code § 226)

20                        (Plaintiff and Wage Statement Penalties Sub-Class)

21          138.    Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

22          1 39.   Labor Code § 226(a) states:

23         An employer, semimonthly or at the time of each payment of wages, shall furnish to
           his or her employee, either as a detachable part ofthe check, draft, or voucher paying
24         the employee's wages, or separately if wages are paid by personal check or cash, an
           accurate itemized statement in writing showing(1)gross wages earned,(2)total hours
25         worked by the employee, except as provided in subdivision (j), (3) the number of
           piece-rate units earned and any applicable piece rate ifthe employee is paid on a piece-
26         rate basis,(4) all deductions, provided that all deductions made on written orders of
           the employee may be aggregated and shown as one item,(5)net wages earned,(6)the
27         inclusive dates of the period for which the employee is paid, (7) the name of the
           employee and only the last four digits of his or her social security number or an
28         employee identification number other than a social security number,(8)the name and

                                                      23
                                          CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 26 of 42




 1          address of the legal entity that is the employer and, if the employer is a farm labor
            contractor, as defined in subdivision (b)of Section 1682, the name and address of the
 2          legal entity that secured the services of the employer, and (9) all applicable hourly
            rates in effect during the pay period and the corresponding number of hours worked
 3          at each hourly rate by the employee and, beginning July 1,2013, if the employer is a
            temporary services employer as defined in Section 201.3, the rate of pay and the total
 4          hours worked for each temporary services assignment. The deductions made from
            payment of wages shall be recorded in ink or other indelible form, properly dated,
 5          showing the month, day, and year, and a copy of the statement and the record of the
            deductions shall be kept on file by the employer for at least three years at the place of
 6          employment or at a central location within the State of California. For purposes of
            this subdivision,'copy' includes a duplicate of the itemized statement provided to an
 7          employee or a computer-generated record that accurately shows all of the information
            required by this subdivision.
 8
             140.   The Division of Labor Standards Enforcement("DLSE") has sought to harmonize
 9
     the "detachable part ofthe check" provision and the "accurate itemized statement in writing"
10
     provision of Labor Code section 226(a) by allowing for electronic wage statements so long as each
11
     employee retains the right to elect to receive a written paper stub or record and that those who are
12
     provided with electronic wage statements retain the ability to easily access the information and
13
     convert the electronic statements into hard copies at no expense to the employee.(DLSE Opinion
14
     Letter July 6, 2006.)
15
            141.    Plaintiff is informed and believes that, at all relevant times during the applicable
16
     limitations period, Defendants have failed to provide Wage Statement Penalties Sub-Class
17
     members with written wage statements as described above.
18
            1 42.   Plaintiff is informed and believes that Defendants' failure to provide her and Wage
19
     Statement Penalties Sub-Class members with accurate written wage statements were intentional in
20
     that Defendants had the ability to provide them with accurate wage statements but had intentionally
21
     provided them with written wage statements that Defendants knew do not comply with Labor Code
22
     § 226(a).
23
            143.    Plaintiff and Wage Statement Penalties Sub-Class members have suffered injuries,
24
     in that Defendants have violated Plaintiffs and Wage Statement Penalties Sub-Class members'
25
     legal rights to receive accurate wage statements and have misled them about their actual rates of pay
26
     and wages earned. In addition, inaccurate information on their wage statements have prevented
27
     immediate challenges to Defendants' unlawful pay practices, has required discovery and
28

                                                      24
                                          CLASS-ACTION COMPLAINT
         Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 27 of 42




  1   mathematical computations to determine the amount of wages owed, has caused difficulty and

 2 expense in attempting to reconstruct time and pay records, and/or has led to the submission of

 3 inaccurate information about wages and deductions to federal and state government agencies.

 4           144.    Pursuant to Labor Code § 226(e), Plaintiff, on behalf of herself and Wage Statement

 5 Penalties Sub-Class members, seeks the greater of actual damages or fifty dollars ($50.00) for the

 6 initial pay period in which a violation of Labor Code section 226(a) occurred and one hundred

 7 dollars ($100.00)for each subsequent pay period in which a violation of Labor Code § 226(a)

 8 occurred, not to exceed an aggregate penalty of four thousand dollars ($4,000.00) per class member.

 9           145.    Pursuant to Code of Civil Procedure § 1021.5, the substantial benefit doctrine and/or

10 the common fund doctrine, Plaintiff, on behalf of herself and Wage Statement Penalties Sub-

11    Class members, seek awards of reasonable attorneys' fees and costs.

12                                     EIGHTH CAUSE OF ACTION

13                          FAILURE TO TIMELY PAY ALL FINAL WAGES

14                                         (Lab. Code §§ 201-203)

15                           (Plaintiff and Waiting Time Penalties Sub-Class)

16           1 46.   Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

17           147.    At all relevant times, Plaintiff and Waiting Time Penalties Sub-Class members

18 have been entitled, upon the end of their employment with Defendants, to timely payment of all

.19 wages earned and unpaid before termination or resignation.

20           148.    At all relevant times, pursuant to Labor Code § 201, employees who have been

21    discharged have been entitled to payment of all final wages immediately upon termination.

22           149.    At all relevant times, pursuant to Labor Code § 202, employees who have resigned

23 after giving at least seventy-two (72) hours' notice of resignation have been entitled to payment of

24 all final wages at the time of resignation.

25           150.    At all relevant times, pursuant to Labor Code § 202, employees who have resigned

26 after giving less than seventy-two (72) hours' notice of resignation have been entitled to payment of

27 all final wages within seventy-two (72) hours' of giving notice of resignation.

28           1 51.   During the applicable limitations period, Defendants failed to pay Plaintiff all of her

                                                       25
                                           CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 28 of 42




 1   final wages in accordance with the Labor Code by failing to timely pay her all of her final wages.

 2          1 52.   Plaintiff is informed and believes that, at all relevant times during the applicable

 3 limitations period, Defendants have failed to timely pay Waiting Time Penalties Sub-Class

 4 members all of their final wages in accordance with the Labor Code.

 5          1 53.   Plaintiff is informed and believes that, at all relevant times during the applicable

 6 limitations period, Defendants have maintained a policy or practice of paying Waiting Time

 7 Penalties Sub-Class members their final wages without regard to the requirements of Labor Code

 8 §§ 201 or 202 by failing to timely pay them all final wages.

 9          154.    Plaintiff is informed and believes and thereupon alleges that Defendants' failure to

10 timely pay all final wages to her and Waiting Time Penalties Sub-Class members have been

11   willful in that Defendants have the ability to pay final wages in accordance with Labor Code §§ 201

12 and/or 202 but have intentionally adopted policies or practices that are incompatible with those

1 3 requirements.

14          1 55.   Pursuant to Labor Code §§ 203 and 218.6, Plaintiff, on behalf of herself and Waiting

15 Time_Penalties Sub-Class members, seeks waiting time penalties from the respective dates that

16 their final wages had first become due until paid, up to a maximum of thirty days, and interest

1 7 thereon.

18          1 56.   Pursuant to Labor Code § 226, Code of Civil Procedure § 1021.5, the substantial

19 benefit doctrine and/or the common fund doctrine, Plaintiff, on behalf of herself and Waiting Time

20 Penalties Sub-Class members, seek awards of reasonable attorneys' fees and costs.

21                                      NINTH CAUSE OF ACTION

22                                       UNFAIR COMPETITION

23                                 (Bus.& Prof. Code §§-17200 et seq.)

24                                    (Plaintiff and UCL Sub-Class)

25          157.    Plaintiff incorporates the preceding paragraphs as if fully alleged herein.

26          1 58.   Business and Professions Code § 17200 defines "unfair competition" to include any

27 unlawful business practice.

28          1 59.   Business and Professions Code §§ 17203-17204 allow a person who has lost money

                                                      26
                                          CLASS-ACTION COMPLAINT
          Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 29 of 42




  1    or property as a result of unfair competition to bring a class action in accordance with Code of Civil

 2 Procedure § 382 to recover money or property that may have been acquired from similarly situated

 3 persons by means of unfair competition.

 4            160.    California law requires employers to pay hourly, non-exempt employees for all hours

 5 they are permitted or suffered to work, including hours that the employer knows or reasonably

 6 should know that employees have worked.

 7            161.    Plaintiff, on behalf of herself and the UCL Sub-Class members, re-alleges and

 8 incorporates the FIRST, SECOND,THIRD,FOURTH,FIFTH, SIXTH,SEVENTH,and EIGHTH

 9 causes of action herein.

10            162.    Plaintiff lost money and/or property as a result of the aforementioned unfair

11     competition.

12            163.    Defendants have or may have acquired money by means of unfair competition.

1 3-          164.    Plaintiff is informed and believes and thereupon alleges that, by committing the

14 Labor Code violations described in this Complaint, Defendants violated Labor Code §§ 215,216,

1 5 225, 226.6, 354, 408, 553, 1175, 1199 and 2802. Defendants thus committed misdemeanors by

16 violating the Labor Code as alleged herein.

17            165.    Defendants have committed criminal conduct through their policies and practices of,

18 inter alia, failing to comport with their affirmative obligations as an employer to provide non-

19 exempt employees with uninterrupted, duty-free meal periods of at least thirty minutes for each

20 work period of five or more hours, by subjecting their vacation pay to forfeiture, by failing to pay

21     non-exempt employees for all hours worked, and by failing to reimburse them for all expenses.

22            166.    At all relevant times, Plaintiff and UCL Sub-Class members have been non-exempt

23 employees and entitled to the full protections of both the Labor Code and the applicable Wage

24 Order.

25            167.    Defendants' unlawful conduct as alleged in this Complaint amounts to and

26 constitutes unfair competition within the meaning of Business and Professions Code section 17200

27 et sequitur. Business and Professions Code §§ 17200 et sequitur protect against unfair competition

28 and allow a person who has suffered an injury-in-fact and has lost money or property as a result of

                                                       27
                                           CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 30 of 42




 1   an unfair, unlawful, or fraudulent business practice to seek restitution on behalf of herself and on

 2 behalf of similarly situated persons in a class-action proceeding.

 3           168.   As a result of Defendants' violations of the Labor Code during the applicable

 4 limitations period, Plaintiff has suffered an injury-in-fact and has lost money or property in the form

 5 of earned wages. Specifically, Plaintiff has lost money or property as a result of Defendants'

 6 conduct.

 7           169.   Plaintiff is informed and believes that other similarly situated persons have been

 8 subject to the same unlawful policies or practices of Defendants.

 9          1 70.   Due to the unfair and unlawful business practices in violation of the Labor Code,

10 Defendants have gained a competitive advantage over other comparable companies doing business

11   in the State of California that comply with their legal obligations.

12          1 71.   California's Unfair Competition Law("UCL") permits civil recovery and injunctive

13 relief for "any unlawful, unfair or fraudulent business act or practice," including a practice or act

14 that violates, or is considered unlawful under, any other state or federal law.

15          1 72.   Accordingly, pursuant to Business & Professions Code §§ 17200 and 17203,

16 Plaintiff requests the issuance of temporary, preliminary, and permanent injunctive relief enjoining

17 Defendants, and each of them, and their agents and employees, from further violations of the Labor

1 8 Code and applicable Industrial Welfare Commission Wage Orders, and upon a final hearing, an

19 order permanently enjoining Defendants, and each of them, and their respective agents and

20 employees, from further violations ofthe Labor Code and applicable Industrial Welfare

21   Commission Wage Orders.

22          1 73.   Pursuant to Business and Professions Code § 17203, Plaintiff, on behalf of herself

23 and UCL Sub-Class members, seeks declaratory relief and restitution of all monies rightfully

24 belonging to them that Defendants did not pay them or otherwise retained by means of its unlawful

25 and unfair business practices.

26          1 74.   Pursuant to Code of Civil Procedure § 1021.5, the substantial benefit doctrine and/or

27 the common fund doctrine, Plaintiff and UCL Sub-Class members are entitled to recover

28 reasonable attorneys' fees in connection with their unfair competition claims.

                                                      28
                                          CLASS-ACTION COMPLAINT
        Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 31 of 42




  I                                        PRAYER FOR RELIEF

 2          WHEREFORE,Plaintiff, on behalf of herself, all others similarly situated, and the general

 3 public, prays for relief and judgment against Defendants as follows:

 4                (1)      An order that the action be certified as a class action;

 5                (2)      An order that Plaintiff be appointed class representative;

 6                (3)      An order that counsel for Plaintiff be appointed class counsel;

 7                (4)      Unpaid wages;

 8                (5)      Actual damages;

 9                (6)      Liquidated damages;

10                (7)      Restitution;

11                (8)      Declaratory relief;

12                (9)      Pre-judgment interest;

13                (10)     Statutory penalties;
14                (1 1) Costs of suit;

15                (12)     Reasonable attorneys' fees; and

16                (13)     Such other relief as the Court deems just and proper.

17

18                                    DEMAND FOR JURY TRIAL

19         Plaintiff, on behalf of herself, all other similarly situated, hereby demands a jury trial on all

20 issues so triable.

21
22 Dated: August 5,2021                           SETAREH LAW GROUP

23

24

25                                                SHAUN SETAREH
                                                   WILLIAM M.PAO
26                                                 NOLAN DILTS
                                                  Attorneys for Plaintiff
27                                                JANICE GILMORE
28

                                                     29
                                          CLASS-ACTION COMPLAINT
Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 32 of 42




                  EXHIBIT 2
                    Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 33 of 42



                                                                                                                                                      SUM-100
                                            SUMMONS                                                            E-FILE401. "uuRsToug:1°ANgRTE)
                                    (CITACION JUDICIAL)                                                        8/5 2021 2:53 PM
                                                                                                               CI rk of Court
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                          Superior Court of CA,
 SAFE BOX LOGISTICS, INC., a California corporation; FEDERAL EXPRESS coRPoRA-noN0o1anty of Santa Clara
 Delaware corporation;(Additional Parties Attachment form is attached)          21QV385234
 YOU ARE BEING SUED BY PLAINTIFF:                                                                              Reviewed By: R. Walker
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            Envelope: 7005697
 JANICE GILMORE,on behalf of herself and all others similarly situated,

 .471-
     0-TICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days.Read the information

     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 iserved on the plaihtiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/seHhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
  court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
  be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  jAVISO!Lo ban demandado. SI no responde dentro de 30 dies, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informed& a
  continuacion.
     Tiene 300/AS DE CALENDARIO despues de que le entreguen este cited& y papeles legates pare presenter una respuesta por escrito en esta
 cone y hacer que se entregue una copia al demandante. Una carta o una llamado telefonica no lo protegen. Su respuesta por escrito tiene que ester
 en format° legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted puede user pare su respuesta.
 Puede encontrar estos formularios de la code y rnas informed& en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
  biblioteca de leyes de su condado o en la corte que le quede alas cerce. Si no puede pager la cuota de presentacion, pida al secretario de la corte que
 le de on formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede pettier el caso por incumplimiento y la corte le podra
 guitar su.sueldo, dinero y bienes sin mas advertencia.
     Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede flamer a un servicio de
 remisi& a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de ludo en el sitio web de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov)o poniendose en contacto con la corte o el
   olegio de abogados locales. AVISO:Pot ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
   ualquier recuperacion de $10,0006 mas de valor recibida mediante un acuerdo o una concesi& de arbitraje en un caso de derecho civil. Tiene que
 pager el gravamen de la code antes de que la carte puede desechar el caso.
 The name and address of the court is:                                                                         teLV831/52321
                                                                                                                  '         Caso):
(El nombre y direcciOn de la corte es): Downtown Superior
 191 N. First Street San Jose, CA 95113

 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn y el nOmero
 de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Shaun Setareh of Setareh Law Group 9665 Wilshire Blvd., Suite 430 Beverly Hills, CA 90212(310)888-7771
DATE                                                        Clerk of Court  Clerk, by          R. Walker                                           , Deputy
     : 34&243024                 8/5/2021 2:53 PM
(Fecha)                                                                     (Secretario)                                                           (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons(form POS-010).)
(Para prueba de entrega de esta citatiOn use el formulano Proof of Service of Summons,(POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                       1.   I     as an individual defendant.
                                       2.   I    as the person sued under the fictitious name of (specify):

                                       3.        on behalf of (specify):              e_x        orb a ad
                                            under:1     1,CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                         CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)                J CCP 416.90 (authorized person)
                                                         other (specify):
                                       4.       I by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
Form Adopted for Mandatory Use
Judicial Council o1Calitornia
                                                                      SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                  www.courts.ca.gov
SUM-100 (Rev. July 1,20091
                       Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 34 of 42


                                                                                                                             SUM-20111N
   SHORT TITLE:                                                                               'CASE NUMBER:

   Gilmore v. Safe Box Logistics, Inc., et al.


                                                           INSTRUCTIONS FOR USE
  ---> This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  --> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:"Additional Parties
      Attachment form is attached."
 List additional parties (Check only one box. Use a separate page for each type of party.):

               Plaintiff            x   Defendant   J Cross-Complainant              Cross-Defendant
 FEDEX GROUND PACKAGE SYSTEM, INC., a Delaware corporation; FEDEX CORPORATION, a Delaware corporation; and DOES
 1 through 50, inclusive,




                                                                                                                 Page           of
                                                                                                                                     Page 1 of 1
 Form Adopted for Mandatory Use                ADDITIONAL PARTIES ATTACHMENT
   Judicial Council of California
SUM-200(A)[Rev. January 1,20071                         Attachment to Summons
For your protection and privacy, please press the Clear
This Form button after you have printed the form.         .1MM:thisforth    Save this form                               ear.
                                                                                                                                        !TT
                    Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 35 of 42
                                                                                                                                                                   CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                                                 FOR COURT USE ONLY
  Shaun Setareh (SBN 204514)
  Setareh Law Group
  9665 Wilshire Blvd., Suite 430 Beverly Hills, CA 90212
                                                                                                              Electronically Filed
            TELEPHONE NO.:       310-888-7771                   FAX NO.(Optional):   310-888-0109             by Superior Court of CA,
     ATTORNEY FOR (Name):        Plaintiff, Janice Gilmore                                                    County of Santa Clara,
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA                                                          on 8/5/2021 2:53 PM
  STREET ADDRESS:   191 N. First Street
  MAILING ADDRESS:  191 N. First Street                                                                       Reviewed By: R. Walker
 CITY AND ZIP CODE: San Jose, 95113                                                                           Case #21CV385234
     BRANCH NAME: Downtown Superior                                                                           Envelope: 7005697
 CASE NAME:
  Gilmore v. Safe Box Logistics Inc.
        CIVIL CASE COVER SHEET                                     Complex Case Designation
         Unlimited       j Limited                            FT       Counter                   Joinder      CiE NUMBER:385234
        (Amount                           (Amount
                                                             Filed with first appearance by defendant         JUDGE:
         demanded                          demanded is
                                                             (Cal. Rules of Court, rule 3.402)     DEPT.:
         exceeds $25,000)                  $25,000)
                                            Items 1-6 below must be completed(see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                                                     Provisionally Complex Civil Litigation
         I Auto(22)                                            x    Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
           Uninsured motorist (46)                                  Rule 3.740 collections (09)                   Antitrust/Trade regulation (03)
     Other PI/PDAND (Personal Injury/Property                       Other collections (09)                        Construction defect(10)
     Damage/Wrongful Death)Tort                                                                                   Mass tort(40)
                                                                    I nsurance coverage (18)
             Asbestos(04)                                                                                         Securities litigation (28)
                                                            Other contract(37)
             Product liability (24)                                                                              Environmental/Toxic tort(30)
                                                      Real Property
           Medical malpractice (45)                                                                              Insurance coverage claims arising from the
                                                            Eminent domain/Inverse
                                                                                                                above listed provisionally complex case
           Other PI/PDNVD (23)                              condemnation (14)
                                                                                                                types(41)
      Non-PUPDAND(Other) Tort                               Wrongful eviction (33)                         Enforcement of Judgment
           Business tort/unfair business practice(07) F-1 Other real property(26)                               Enforcement ofjudgment(20)
           Civil rights (08)                          Unlawful Detainer
                                                                                                           Miscellaneous Civil Complaint
             Defamation (13)                                        Commercial (31)
                                                                                                                 RICO(27)
             Fraud (16)                                             Residential (32)
                                                                                                                 Other complaint (not specified above)(42)
             Intellectual property (19)                      I—I Drugs(38)
                                                                                                           Miscellaneous Civil Petition
             Professional negligence (25)                    Judicial Review
                                                                    Asset forfeiture(05)                         Partnership and corporate governance(21)
          Other non-PI/PD/ND tort(35)
                                                                    Petition re: arbitration award (11)          Other petition (not specified above)(43)
     Employment
          Wrongful termination (36)                                 Writ of mandate (02)
          Other employment(15)                                      Other judicial review (39)
                            .
2. This case x               L     is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. X Large number of separately represented parties            d.    x J Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.    It   Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
   C. It Substantial amount of documentary evidence                         court
                                                                  f.    X   Substantial postjudgment judicial supervision
3. Remedies sought(check all that apply): a.                 Ei
                                                       monetary b. It nonmonetary; declaratory or injunctive relief c.               punitive
4. Number of causes of action (specify):
5. This case x is                  is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date: 8/5/2021
Shaun Setareh
                            iTYPE OR PRINT NAME)                                                                (SIGNATURE OF PARTY OR ATTORN-E-CI VnT`FtAR.T.y.t
                                                                     NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this.case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Page 1 of 2

Form Adopted for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.240:
Judicial Council of California
                                                              CIVIL CASE COVER SHEET                                       Cat Standards of Judicial Administration std. 3.10
CM-013[Rev. July 1.2007]                                                                                                                                    www.COurts.Ca.gew
                    Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 36 of 42


                               INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
 To Plaintiff's and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000. exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
  Auto Tort                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto(22)-Personal Injury/Property               Breach of Contract/Warranty(06)                Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach off R                                     Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                          Contract (not unlawful detainer            Construction Defect(10)
        case involves an uninsured                                 or wrongful eviction)
                                                                                  i ti                   Claims Involving Mass Tort(40)
        motorist claim subject to                       ContracINVarranty Breach-Seller                  Securities Litigation (28)
        arbitration, check this item                          Plaintiff
                                                              Plain (nott f       or negligence)
                                                                                         li              Environmental/Toxic Tort(30)
        instead of Auto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                             Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                      case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos pa)                                       book accounts)(09)                            Enforcement of Judgment(20)
         Asbestos Property Damage                       Collection Case-Seller Plaintiff                   Abstract of Judgment(Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                       County)
               Wrongful Death                                 Case                                    Confession of Judgment(non-
     Product Liability (not asbestos or            Insurance Coverage (not provisionally                    domestic relations)
          toxic/environmental)(24)                      complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
           Medical Malpractice-                         Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons              Other Contract(37)                                  Petition/Certification of Entry of
     Other Professional Health Care                     Contracua t l Fraud                                Judgment on Unpaid Taxes
              Malpractice                               Other C Contract
                                                                     t    Dispute                      Other Enforcement of Judgment
     Other PI/PD/WD (23)                       Real Property                                                 Case
           Premises Liability (e.g., slip          Eminent Domain/Inverse                          Miscellaneous Civil Complaint
            • and fall)                                 Condemnation (14)                              RICO(27)
           Intentional Bodily Injury/PD/WD         Wrongful Eviction (33)                              Other Complaint (not specified
                (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)              above)(42)
           Intentional Infliction of                    Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                                Injunctive Relief Only(non-
           Negligent Infliction of                      Quiet Title                                              harassment)
                 Emotional Distress                     Other Reall Property(o eminent  innt                Mechanics Lien
           Other PUPDAND                                domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                             foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business             Unlawful Detainer                                            Other Civil Complaint
         Practice (07)                             Commercial(31)                                                (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential
                                                   Res        i l(32)                              Miscellaneous Civil Petition
            false arrest)(not civil                Drugs (38)(if the case involves illegal            Partnership and Corporate
            harassment)(08)                        drugs, check this item; otherwise,                      Governance(21)
     Defamation (e.g., slander, libel)             report as C Commercial or R  Residential)
                                                                                     id ti            Other Petition (not specified
           (13)                                Judicial Review                                             above)(43)
                                                   Asset Forfeiture (05)                                   Civil Harassment
     Fraud (16)
                                                  Petition Re: A     bit ti Award (11)•
                                                                  Arbitration                              Workplace Violence
     Intellectual Property (19)
     Professional Negligence(25)                   VVrit of Mandate(02)                                    Elder/Dependent Adult
         Legal Malpractice                             Writ-Administrative Mandamus                             Abuse
         Other Professional Malpractice                Writ-Mandamus on Limited Court                      Election Contest
              (not medical or legal)                        Case Matter                                    Petition for Name Change
              Non-PI/PD/WD Tort (35)                   Wr- it Other Limited dCCourtt C e                   Petition for Relief From Late
 Employment                                                 Review
                                                            Re                                                  Claim
     Wrongful Termination (36)                    Other Judicial
                                                           Judi      Review (39)                           Other Civil Petition
                                                       Review of Health Officer Order
     Other Employment(15)
                                                       Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010(Rev. July 1.20071                               CIVIL CASE COVER SHEET                                                              Page 2 of 2
                Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 37 of 42

                                                                                                                    4,T CV-5012
CIVIL LAWSUIT NOTICE                                                                    21 CV
Superior Court of California, County of Santa Clara                      CASE NUMBER:
191 North First St., San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT(The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint;
   2. You must serve by mail a copy of your written response on the Plaintiff's attorney or on the Plaintiff if Plaintiff has no
      attorney (to 'serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms,free
of charge,from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    • State Rules and Judicial Council Forms: www.courtinfo.ca.00viforrns and www.courtinfo.c,a.gov/rules
    • Local Rules and Forms: http://www.sccsuperiorcourtoro/civil/rule1toc.htm
 CASE MANAGEMENT CONFERENCE(CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone — see Local Civil Rule 8,


    Your Case Management Judge is:        Hon. Parca
                                                 t i i M.
                                                       M LLucas                           Department:        3
    The 15t CMC is scheduled for: (Completed by Clerk of Court)
                             Date: 12/01/21           Time: 2:30 Pm                      in Department:     3
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                Date:                       Time:                        in Department:


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.orq/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING:Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 38 of 42




                  EXHIBIT 3
     Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 39 of 42



 1   Brandy T. Cody (SBN 196923)
         E-Mail: bcody@fisherphillips.com
 2   Sean T. Kingston (SBN 276099)
         E-Mail: skingston@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152

 6   Sean F. Daley (SBN 272493)
        E-Mail: sdaley@fisherphillips.com
 7   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 8   Los Angeles, CA 90071
     Telephone: (213) 330-4500
 9   Facsimile: (213) 330-4501

10   Attorneys for Defendant
     FEDEX GROUND PACKAGE SYSTEM, INC.
11

12                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

13          FOR THE COUNTY OF SANTA CLARA - DOWNTOWN SUPERIOR COURT

14
     JANICE GILMORE, on behalf of herself       CASE NO.: 21CV385234
15   and all other similarly situated,          [Unlimited Jurisdiction]

16                        Plaintiff,            Assigned for all purposes to the
                                                Honorable Patricia M. Lucas, Dept. 3
17           v.

18   SAFE BOX LOGISTICS, INC., a                DEFENDANT FEDEX GROUND PACKAGE
     California corporation; FEDERAL            SYSTEM, INC.’S NOTICE TO STATE COURT
19   EXPRESS CORPORATION, a Delaware            AND ADVERSE PARTIES OF REMOVAL OF
     corporation; FEDEX GROUND                  ACTION TO U.S. DISTRICT COURT
20   PACKAGE SYSTEM, INC., a Delaware
     Corporation; FEDEX CORPORATION; a
21   Delaware corporation; and DOES 1           Complaint Filed: August 5, 2021
     through 50, inclusive,                     Removal Date:
22                                              Trial Date:      TBD
                          Defendants.
23

24

25

26

27

28
                                                1
          DEFENDANT FEDEX GROUND PACKAGE SYSTEM, INC.’S NOTICE TO STATE COURT AND
                ADVERSE PARTIES OF REMOVAL OF ACTION TO U.S. DISTRICT COURT
     FP 41411614.1
     Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 40 of 42



 1           Defendant FEDEX GROUND PACAGE SYSTEM, INC. (hereinafter, “Defendant”),

 2   pursuant to 28 U.S.C § 1446(d), hereby gives notice that on September 3, 2021, it filed a notice

 3   of removal of this action in U.S. District Court for the Eastern District of California.

 4           A copy of such notice of removal, and accompanying papers, is attached hereto as Exhibit

 5   1.

 6           Such filing effects the removal of this action to such district court.

 7           This Court now lacks jurisdiction over this action, and need take no further action unless

 8   this action is remanded by the U.S. District Court.

 9

10   Dated: September 3, 2021                           Respectfully submitted,
11                                                      FISHER & PHILLIPS LLP
12

13                                                By:    /s/ Brandy T. Cody
                                                        Brandy T. Cody
14                                                      Sean T. Kingston
                                                        Sean F. Daley
15                                                      Attorneys for Defendant
                                                        FEDEX GROUND PACKAGE SYSTEM, INC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
          DEFENDANT FEDEX GROUND PACKAGE SYSTEM, INC.’S NOTICE TO STATE COURT AND
                ADVERSE PARTIES OF REMOVAL OF ACTION TO U.S. DISTRICT COURT
     FP 41411614.1
Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 41 of 42




                  EXHIBIT 1
     Case 5:21-cv-06917-LHK Document 1-1 Filed 09/07/21 Page 42 of 42



 1                                        PROOF OF SERVICE
                                        (CCP §§1013(a) and 2015.5)
 2
             I, the undersigned, am at least 18 years old and not a party to this action. I am employed
 3   in the County of Orange with the law offices of Fisher & Phillips LLP and its business address
     is 2050 Main Street, Suite 1000, Irvine, California 92614.
 4
             On September 3, 2021, I served the following document(s) DEFENDANT FEDEX
 5   GROUND PACKAGE SYSTEM, INC.’S NOTICE TO STATE COURT AND ADVERSE
     PARTIES OF REMOVAL OF ACTION TO U.S. DISTRICT COURT on the person(s) listed
 6   below by placing  the original   a true copy thereof enclosed in sealed envelope(s) addressed
     as follows:
 7
      Shaun Setareh                                       Attorneys for Plaintiff JANICE GILMORE
 8    William M. Pao
      Nolan Dilts
 9    SETAREH LAW GROUP                                   Telephone (310) 888-7771
      9665 Wi1lshire Boulevard, Suite 430                 Facsimile (310) 888-0109
10    Beverly Hills, California 90212
                                                          Email: shaun@setarehlaw.com
11                                                        Email: william@setarehlaw.com
                                                          Email: nolan@setarehlaw.com
12

13           [by MAIL] - I enclosed the document(s) in a sealed envelope or package addressed to
              the person(s) whose address(es) are listed above and placed the envelope for collection
14            and mailing, following our ordinary business practices. I am readily familiar with this
              business’s practice for collecting and processing correspondence for mailing. On the
15            same day that correspondence is placed for collection and mailing, it is deposited in the
              ordinary course of business with the United States Postal Service in Irvine California, in
16            a sealed envelope with postage fully prepaid.
17           [by OVERNIGHT DELIVERY] - I enclosed the document(s) in an envelope or package
              provided by an overnight delivery carrier and addressed to the person(s) at the address(es)
18            listed above. I placed the envelope or package for collection and overnight delivery at an
              office or a regularly utilized drop box of the overnight carrier.
19
             [by ELECTRONIC SERVICE] - Based on a court order or an agreement of the parties
20            to accept service by electronic transmission, I electronically served the document(s) to
              the person(s) at the electronic service address(es) listed above.
21
            I declare under penalty of perjury, under the laws of the State of California, that the
22   foregoing is true and correct.
23
              Executed September 3, 2021, at Irvine, California.
24
         Elizabeth R. Toller                        By:
25                      Print Name                                            Signature

26

27

28

                                                      1
                                             PROOF OF SERVICE
